DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims [1-7, 9-15, 17-18, and 21-22] are currently pending and have been examined on their merits. 
Claims 1, 9, and 17 are newly amended as per REMARKS May 04, 2021
Claim 19 has been canceled as per REMARKS May 04, 2021.
Claim 22 has been newly added as per REMARKS May 04, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 recite “training a recursive neural network using the target user identification data, the target action data, the social network content for the one or more users, and the social network activity data for the one or more users, where some social network activity results in a target action and some social network activity does not result in the target action; analyze, by the computer system, using the recursive neural network, social network links between a source user and the target user and the social network activity data for the one or more users; determining, by the computing system using the recursive neural network, a prioritized list of a series of action sequences.” However, the examiner finds the newly added limitations to be directed towards reciting “new matter” as the applicant fails to point out where the newly amended claim is supported in the specification and there does not appear to be a written description of the claim limitations in the application filed. The examiner has found that the specification recites “receiving any information relating to the target user, the target user identification data, target action data, social network content for the one or more users, etc.” (Specification [0023]; [0029]). “Analyzing, by a computer system, social network links between the source user and the target user and determining, by a computer system, a prioritized list of probabilistic action paths” (Specification [0019]; [0029]). 

Claims 1-7, 9-15, 17-18, and 21-22 are rejected under U.S.C. 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juan (US 2012/0166532) in view of Garg (US 2016/0125451) further in view of Brust (US 2014/0156676) even further in view of Dimson (US 2018/0139293) even further in view of Miller (US 2020/0394366).
Claims 1, 9, and 17: Juan discloses (Claim 1) a computer-implemented method comprising (Paragraph [0053]). (Claim 9) A system comprising: a memory; and a processor in communication with the memory, the processor configured to perform a method comprising (Paragraph [0053]). (Claim 17) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (Paragraph [0055]). Receiving, by a computer system, target user identification data identifying a target user, target action data, social network content for the one or more users, and social network activity data for the one or more users (Paragraph [0005-0007]; [0013-0018]; in a social networking system environment, many different processes may each benefit from having some measure of affinity for a user of the social networking system. The measure of affinity for a user may reflect the user’s interest in other users, content, actions, advertisements, or any other objects in the social networking system. Predictor functions may predict whether a user (target user) will perform a particular action (target action) based on the user’s interest in the action. For example, a predictor function may be derived based on a user’s historical activity (social network activity data). Users of social networking system may interact with objects such as content items, user information, user actions, or any other activity or data within the social networking system (social network content). This interaction may take a variety of forms, such as by communicating with or commenting on the object; clicking a button or link associated with affinity; sharing a content item, user information or user actions with other users, downloading or merely viewing a content item; or by any other suitable means for interaction. The social networking system Analyzing, by the computer system using the [machine learning model], social network links between a source user and the target user and the social network activity data for the one or more users (Paragraph [0005-0007]; [0013-0018]; a predictor function may be determined using a machine learning algorithm trained on historical activity and past user responses or data farmed from users by exposing them to various options and measuring responses. The social networking system maintains a user profile for each user. Any action that a particular member takes with respect to another member is associated with each user’s profile, through information maintained in a database or other data repository. Such action may include, for example, adding a connection to the other member, sending a message to the other member, reading a message from the other member, viewing content associated with the other member, attending an event posted by another member, among others. The user profiles also describe characteristics, such as describing one or more relationships between users, such as data indicating users having similar or common work experience, hobbies, or educational history). Receiving a performance report for the prioritized list of action sequences (Paragraph [0027-0030] the action store stores actions that have been performed by the users of the social networking system along with an indication of the time associated with those actions and references to any objects related to the actions. Additionally, the action store may store statistics for specified categories of actions. For example, for a give user the action store may contain the number of wall posts in 30 days by a user, number of photos The actions outputting, by a statistical analyzer connected to the computer system, the performance report and the prioritized list of action sequences, to the [machine learning model] (Paragraph [0027-0030] the action store stores actions that have been performed by the users of the social networking system along with an indication of the time associated with those actions and references to any objects related to the actions. Additionally, the action store may store statistics for specified categories of actions. For example, for a give user the action store may contain the number of wall posts in 30 days by a user, number of photos posted by the user. For a given connection between two users the action store may contain actions such as the number of profile page views from user A to B. The actions (prioritized list of action sequences) recorded in the action store may be farmed actions, which are performed by a user in response to the social networking system providing suggested choices of actions to the user. The historical activity (performance report) of a user may be used as a signal of a user’s future interest in the same activity. In some embodiments, the predictor function is generated using a machine learned algorithm (the examiner notes that the broadest reasonable interpretation of a supervised machine learning algorithm which is trained on historical data and responses such as the machine learning algorithm discloses (Juan [0036]) 
However, Juan does not disclose determining, by the computer system using the recursive neural network, a prioritized list series of action sequences with respective projected path lengths for the target user performing the target action on the content, based on the links between the source user and the target user and the social network activity date for the one or more users: simulating, by the computer system using the recursive neural network, action selections to determine new features not encountered or identified as part of the received data; simulating, by the computer system using the recursive neural network, a performance for the new features. Displaying, to the source user on a display connected to the computer system, the prioritized list of action sequences with a probability of reaching a target reaction, and updating the display with a progress for the probability of the new features as the source user enacts the action sequences.
In the same field of endeavor of tracking the likelihood of a user reacting to a social networking post Garg teaches determining, by the computer system, a series of actions… for the target user performing the target action on the content, (Paragraph [0010-0020]; techniques for improving electronic communications or so-called posts prior to publication by automatically providing asset suggestions. 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) with the system of determining a list of action paths that would result in a desired reaction and presenting that list as taught by Garg (Garg [0010-0013]). With the motivation of providing a way for social media marketers to receive suggestions on how to improve their content, with the objective of optimizing target business metrics (Garg [0012]).
However, the combination of Juan and Garg does not teach determining a series of action sequences. 
In the same field of endeavor of helping a user to achieve a goal on a social network Brust teaches determining a series of action sequences (Paragraph [0080-0082]; [0090-0091]; Figs. 4 and 5, content can include data gathered from datamining databases, information or suggested actions provided by a user such as the client or the supporter network, or other content provided from sources internal or external to the information system. The suggestion engine processing can include formatting for the data so as to be appropriate for the client or determining which suggested action message, suggested action playlist (series of action sequences), or program to present to the client. A number of suggested  Displaying, to the source user on a display connected to the computer system (Paragraph [0086-0091]; [0128]; Figs. 4 and 5, the product of the filtering and weighting suggested action content is the selection or presentation (displaying) of N number of suggested actions. In one example, the suggestion engine can be used to create three suggested actions at a time for presentation to the client. A number of suggested actions including the suggested action content can be presented to the client, for immediate presentation or for presentation as part of a suggested action playlist. The computer system may include a video display unit). The prioritized list of action sequences with a probability of reaching a target reaction  (Paragraph [0080-0091]; [0098]Figs. 4 and 5, the product of the filtering and weighting suggested action content is the selection or presentation (displaying) of N number of suggested actions. In one example, the suggestion engine can be used to create three suggested actions at a time for presentation to the client. A number of suggested actions including the suggested action content can be presented to the client, for immediate presentation or for presentation as part of a suggested action playlist (prioritized list). The computer system may include a video display unit. Content can include data gathered from datamining databases, information or suggested actions provided by a user such as the client or the supporter network, or other content provided from sources internal or external to the information system. The suggestion engine processing can include formatting for the data so as to be appropriate for the client or  And updating the display with a progress of the probability for the new features as the source user enacts the action sequences (Paragraph [0095-0096]; [0124]; [0138-0142]; [0156]; Fig. 9, a suggested action taken, completed (enacted), or ignored can affect the probability of creating a behavior change (reaching a goal). A previous suggested action chosen and completed can have an increased weight while a previous suggested action completed with feedback can have a decreased weight for poor helpfulness. Example 1 includes the subject matter as defined by a method performed by a computer implemented content suggestion engine for determining suggested content from an information system, comprising: obtaining context sensitive content relevant to attainment of an overall goal; prioritizing the context sensitive content with the weight, to prioritize content; and selected content for presentation. In example 5, the subject matter of example 1 can include updating the context sensitive content based on 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) in combination with the system of determining a list of action paths that would result in a desired reaction and presenting that list as taught by Garg (Garg [0010-0013]) with the system of determining a series of action sequences and displaying a prioritized list of the sequence of action steps with a probability of reaching a target goal and updating the display a user enacts the action sequences as taught by Brust (Brust [0090-0091]). With the motivation of being a simple substitution to modify the suggested actions to help a user reach a goal taught by Garg with a series of action steps to help a user reach a goal. As well as allowing the system to provide real time recommendations and content selections to help a user accomplish some predetermined or ongoing goal or set of goals (Brust [0004]; [0017]).
In the same field of endeavor of providing content recommendation for a social media post that would result in a target user performing a target action Dimson teaches simulating, by the computer system using the [machine learning model], action selections to determine new features not encountered or identified as part of the received data (Paragraph [0034-0038]; Fig. 2, in various embodiments, the recommendation module can obtain and rank content items (new features) for presentation to users. In some embodiments, the candidate generation module can determine a set of candidate content items that are eligible for presentation to a user. In some embodiments, the candidate generation module identifies as candidates any content items that were posted by users that were referenced in one or more search queries that were submitted by the first user to the social networking system. In some embodiments, the model can be trained using training examples (the examiner notes that the broadest reasonable interpretation of a machine learning model which is trained on historical data and responses such as the machine learning algorithm discloses (Dimson [0040]) would include a recursive neural network)). Once trained, the model can then predict whether a given content item should be excluded from the set of candidate content items). Simulating, by the computer system using the [machine learning model], a performance for the new features (Paragraph [0034-0040]; Figs. 2 and 3, in various embodiments, the recommendation module can obtain and rank content items (new features) for presentation to users. In some embodiments, the candidate generation module can determine a set of candidate content items that are eligible for presentation to a user. In some embodiments, the candidate generation module identifies as candidates any content items that were posted by users that were referenced in one or more search queries that were submitted by the first user to the social networking system. In some embodiments, the model can be trained using training examples. Once trained, Training a [machine learning model] using the target user identification data, the target action data, the social network content for the one or more users, and the social network activity work data for the one or more users, where some social network activity results in a target action and some social network activity does not result in the target action (Paragraph [0005-0008]; [0040-0041] in some embodiment, the systems, methods, and non-transitory computer readable media are configured to provide a set of inputs to a trained machine learning model, the set of inputs including at least information describing a content item to be scored and a first social affinity coefficient corresponding to the first user and an author of the content item as measured by the social networking system and obtain a likelihood of the first user selecting an option to like the content item as output form the trained machine learning model. In some embodiments, the systems are configured to train a machine learning model for predicting a likelihood of  Determining, by the computer system using the [machine learning model], a prioritized list series of actions with respective projected path lengths for the target user performing the target action on the content, based on the links between the source user and the target user and the social network activity date for the one or more users (Paragraph [0042]; [0048-0051]; Fig. 5, a set of candidate content items (list series of actions) can be generated from a first user form a plurality of content items that are available in the social networking system. A corresponding score for each of the candidate 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) in combination with the system of determining a list of action paths that would result in a desired reaction and presenting that list as taught by Garg (Garg [0010-0013]) with the system of simulating, by the computer system using the [machine learning model], action selections to determine new features not encountered or identified as part of the received data; simulating, by the computer system using the [machine learning model], a performance for the new features as taught by Dimson (Dimson [0039-0040]). With the motivation of further helping a user to engage with a desired user on social media to yield a 
In the same field of endeavor of training a machine learning model to analyze social network information to generate content features Miller teaches specifically using a recursive neural network (Paragraph [0097-0098] the various data models may include or may be implemented via various trained networks and/or architectures, such as neural network data models. A machine learning data model may include various trained deep-learning networks, such as but not limited to feedforward networks, recurrent neural networks, recursive neural networks, long-short term memory networks, and such. The trained data models may include various natural language models. In one embodiment, a data model is trained via one or more Monte Carlo simulation or other randomized and/or probabilistic simulation method. A data model may include various estimators, such as but not limited to maximum likelihood estimator).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of training a machine learning model as disclosed by Juan with the system of specifically using a recursive neural network as taught by Miller (Miller [0097]). With the motivation of being a simple substitution as a recursive neural network is a common tool used for solving problems related to text based analysis in machine learning. 
Claims 2, 10, and 18: Modified Juan discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 17. Juan further discloses wherein the prioritized list is prioritized by at least one of minimal path length probability, strength of network connection, and history of similar actions by the target user (Paragraph [0005-0007]; [0013-0018] the measure of affinity for a user may reflect the user’s interest in other users, content, actions, advertisements, or any other objects in the social networking system. The predictor functions may predict whether a user will perform a particular action based on the user’s interest in the action. For example, a predictor function may be derived based on a user’s historical activity. Additionally, the predictor function may include a decay factor that causes the strength of the signal provided by the user’s historical activity to decay with time. The predictor functions may predict any number of actions, which may be within or outside of the social networking system). 
Claims 3, 11, and 19: Modified Juan discloses a method as per claim 1, a system as per claim 9, and a computer program product as per claim 17. Juan further discloses wherein the receiving further comprises receiving target action time data identifying a target action time (Paragraph [0005-0007]; [0013-0018]; [0023-0047]; Fig. 2, the social networking system comprises a number of components used to store information about its users and objects represented in the social networking environment, as well as the relationships among the users and objects. The social networking system additionally comprises components to enable several actions to the user devices of the system. The social graph stores the connections that each user has with other users of the social networking system. The action store stores actions that have been performed by the users of the social networking system, along with an indication of the time associated with those actions and references to any object related to the actions. Additionally, the action store may store statistics for specific actions. For example, for a given user the 
Claims 4, and 12: Modified Juan discloses a method as per claim 1, a system as per claim 9. However, Juan does not disclose monitoring, by the computer system, a status of a selected action path; and reporting, by the computer system, the status of the selected action path. 
In the same field of endeavor of tracking the likelihood of a user reacting to a social networking post Garg teaches monitoring, by the computer system, a status of a selected action path; and reporting, by the computer system, the status of the selected action path (Paragraph [0010-0022]; [0027-0028]; [0046-0053]; [0057-0059]; Fig. 4b, the identified set of assets can be ranked based on their performance in the target user segments of the post. The ranked assets can then be provided to the user, so that the user can select one or more of the 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) with the system of monitoring and reporting the status of a posted content as taught by Garg (Garg [0046-0047]) and the system of monitoring and outputting an updated list of prioritized list of actions that could result in a target audience performing a desired action as taught by Garg (Garg [0057]). With the motivation of providing a way for social media marketers to receive suggestions on how to improve their content, with the objective of optimizing target business metrics (Garg [0012]).
Claim 5 and 13: Modified Juan discloses a method as per claim 1, a system as per claim 9. However, Juan does not disclose based on the monitoring, determining, by the computer system, an updated prioritized list of probabilistic action paths that could result in the target user performing the target action on the content based on the analyzing and the receiving.
In the same field of endeavor of tracking the likelihood of a user reacting to a social networking post Garg teaches based on the monitoring, determining, by the computer system, an updated prioritized list of probabilistic action paths that could result in the target user performing the target action on the content based on the analyzing and the receiving (Paragraph [0010-0022]; [0027-0028]; [0046-0053]; [0057-0059]; Fig. 4b, the identified set of assets can be ranked based on 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) with the system of monitoring and reporting the status of a posted content as taught by Garg (Garg [0046-0047]) and the system of monitoring and outputting an updated list of prioritized list of actions that could result in a target audience performing a desired action as taught by Garg (Garg [0057]). With the motivation of providing a way for social media marketers to receive suggestions on how to improve their content, with the objective of optimizing target business metrics (Garg [0012]).

Claims 6 and 14: Modified Juan discloses a method as per claim 1, a system as per claim 9. Juan further discloses further comprising, assigning, by the computer system, a probability value for each action path in the prioritized list (Paragraph [0005-0007]; [0013-0021]; Figs. 1 and 2, in a social networking system environment, many different 
Claims 7 and 15: Modified Juan discloses a method as per claim 1, a system as per claim 9. However Juan does not disclose wherein one or more of the action paths is comprised of multiple actions by the source user. 
In the same field of endeavor of tracking the likelihood of a user reacting to a social networking post Garg teaches wherein one or more of the action paths is comprised of multiple actions by the source user (Paragraph [0010-0020] a publication system is programmed or otherwise configured to provide asset suggestions suitable for a proposed post. The identified set of assets can be 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) with the system of action paths being comprised of multiple actions as taught by Garg (Garg [0013]). With the motivation of providing a way for social media marketers to receive suggestions on how to improve their content, with the objective of optimizing target business metrics (Garg [0012]).
Claim 20: Modified Juan discloses a computer program product as per claim 17. However, Juan does not disclose monitoring, by the computer system, a status of a selected action path; and reporting, by the computer system, the status of the selected action path. Based on the monitoring, determining, by the computer system, an updated prioritized list of probabilistic action paths that could result in the target user performing the target action on the content based on the analyzing and the receiving.
In the same field of endeavor of tracking the likelihood of a user reacting to a social networking post Garg teaches monitoring, by the computer system, a status of a selected action path; and reporting, by the computer system, the status of the selected action path (Paragraph [0010-0022]; [0027-0028]; [0046-0053]; [0057-0059]; Fig. 4b, the identified set of assets can be ranked based on their performance in the target user segments of the post. The ranked assets can then be provided to the user, so that the user can select one or more of the ranked assets for incorporation into the post. The structure of the asset Based on the monitoring, determining, by the computer system, an updated prioritized list of probabilistic action paths that could result in the target user performing the target action on the content based on the analyzing and the receiving (Paragraph [0010-0022]; [0027-0028]; [0046-0053]; [0057-0059]; Fig. 4b, the identified set of assets can be ranked based on their performance in the target user segments of the post. The ranked assets can then be provided to the user, so that the user can select one or more of the ranked assets for incorporation into the post. The structure of the asset repository can be configured to facilitate the identification and scoring of assets. The identified candidate assets are ranked based on performance of those candidate assets in one or more user segments of the target audience for that proposed post. One specific embodiment effectively breaks down asset performance into an index with three parts, reach, engagement, and conversion. In addition the system is further configured to access the asset repository to identify one or more previously deployed assets and rank each of those candidate assets based on how well they intersect with the various user segments associated with the target audience of a post. Once all the candidate asset deployments are associated with a segment score, the method continues with determining a performance score for each candidate asset deployment. The method includes, identifying the score of the target business metric for that candidate asset deployment, and computing the performance score for that candidate asset based on the identified known target business metric score. As can be further seen, each of the identifying and computing is repeated for each candidate asset deployment. In some cases, ranking each identified candidate asset includes identifying a score of the target business metric for each candidate asset deployment, computing a performance score for each candidate 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) with the system of monitoring and reporting the status of a posted content as taught by Garg (Garg [0046-0047]) and the system of monitoring and outputting an updated list of prioritized list of actions that could result in a target audience performing a desired action as taught by Garg (Garg [0057]). With the motivation of providing a way for social media marketers to receive suggestions on how to improve their content, with the objective of optimizing target business metrics (Garg [0012]).
Claim 21: Modified Juan discloses the method as per claim 1. Juan further discloses wherein the performance report includes a probability value for each action sequence in the prioritized list (Paragraph [0026-0030] the action store stores actions that have been 
Claim 22: Modified Juan discloses the method as per claim 1. However, Juan does not disclose filtering out, based on the determining, an action sequence that has a path length outside of a maximum path length, wherein the filtered out action sequence is not displayed in the prioritized list of action sequences.
Dimson teaches filtering out, based on the determining, an action sequence that has a path length outside of a maximum path length, wherein the filtered out action sequence is not displayed in the prioritized list of action sequences 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of assessing the likelihood of another user to react to content on a social network as taught by Juan (Juan [0007]) in combination with the system of determining a list of action paths that would result in a desired reaction and presenting that list as taught by Garg (Garg [0010-0013]) with the system of filtering out, based on the determining, an action sequence that has a path length outside of a maximum path length, wherein the filtered out action sequence is not displayed in the prioritized list of action sequences as taught by Dimson (Dimson [0043]). With the motivation of further helping a user to engage with a desired user on social media to yield a 

Therefore, claims 1-7, 9-15, 17-18, and 21-22 are rejected under U.S.C. 103.

Response to arguments 
Applicant’s arguments, see REMARKS May 04, 2021, with respect to the rejection of claims 1-7, 9-15, 17-18, and 21-22 under U.S.C. 101 have been fully considered and are persuasive.
The independent claim 1, 9, and 17 recite the additional elements: training a recursive neural network using the target user identification data, the target action data, the social network content for the one or more users, and the social network activity date for the one or more users, analyzing, by the computer system using the recursive neural network, social network links between a source user and the target user and the social network activity data for the one or more users; and determining, by the computer system using the recursive neural network, a prioritized list of a series of action sequences.
The additional element of a recursive neural network is not directed towards being merely applied to a computer or other machinery because the elements are specific elements integrated into a computer system, such as by training the recursive neural network, the using the trained 
As per example 39 in the 2019 PEG, the claims do not recite any of the judicial exceptions. For instance the claims do not recite any mathematical relationship, a mental process, nor any method of organizing human activity. Furthermore, even if the claims did recite a judicial exception they would be integrated into a practical application.
The claims are not insignificant extra solution activity because they are not mere data gathering or outputting and are not tangential to any alleged abstract idea. These are both supported by Applicant's Specification [0059-0062], which states: “a model feature set is output to a recursive neural network. In an embodiment, recursive neural network is used to conduct simulations of action selections wherein certain parameters of the simulation are defined and/or manipulated by one or more users. In an embodiment, recursive neural network utilizes the model feature set to analyze real-time inputs received form the sensors of the computer system and determine which suggestion is most likely to provide a solution to the issue.” Therefore, the specific limitations for training a neural network are not mere instructions to apply an abstract idea or insignificant extra solution activity as they recite an improvement in the field of simulating action selections by using a series of model inputs and that by using the recursive neural network the system can simulate action selection to output a solution to any issues (Specification [0062]). 
For these reasons, following the 2019 PEG, Applicant's claims 1, 9, and 17 integrate any alleged abstract idea into a practical application and therefore the claims are not merely directed to an abstract idea. 
Additionally, dependent claims 2-7, 10-15, 18, and 21-22 are integrated into a practical application and therefore the claims are not merely directed to an abstract idea as being dependent on claims 1, 9, and 17.
Applicant’s arguments, see REMARKS May 04, 2021, with respect to the rejection of claims 1-7, 9-15, 17-18, and 21-22 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of Claims (1-7, 9-15, 17-18, and 21-22) being unpatentable over Juan (US 2012/0166532) in view of Garg (US 2016/0125451) further in view of Brust (US 2014/0156676) even further in view of Dimson (US 2018/0139293) even further in view of Miller (US 2020/0394366). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 9, and 17: Applicant argues that the combination of Juan in view of Garg further in view of Brust further in view of Dimson does not disclose the amended limitations of “determining, by the computer system using the recursive neural network, a prioritized list of a series of action sequences with respective projected path lengths for the target user preforming the target action on the content, based on the links between the source use and the target user and the social network activity data for the one or more users.” However, upon further 
Therefore, the rejection of claims 1, 9, and 17 under U.S.C. 103 is maintained. 
Claims 2-7, 10-15, 18, and 21-2 were argued as being allowable only as being dependent on claims 1, 9, and 17. Therefore, they are also rejected under the same rejection as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yang (US 2019/0138656) Systems and methods for providing recommended media content posts in a social networking system.
Werris (US 2018/0101774) Systems and methods for suggesting content.
Zheng (US 2018/0115622) Systems and methods for providing personalized content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689